In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Kings County (Deutsch, J.), dated May 12, 1986, which, in effect, dismissed an application, inter alia, to increase support payments.
Ordered that the order is affirmed, without costs or disbursements.
The record supports the Family Court’s denial of the petitioner’s application, inter alia, for increased support. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.